DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  
In lines 13-14, the phrase the bobbin carrier should read the bobbin carriers.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woosnam (GB 217635).
Woosnam teaches a device for producing a braided sheath around an elongate object (Figures 1-8), the device having a warp thread frame (Detail 9) which rotates in a warp thread rotation direction about a machine axis and has a group of warp thread bobbins (Details 51), and having a group of bobbin carriers which rotate in the opposite direction about the machine axis reciprocate), wherein the device has a bobbin carrier support rotating with the warp thread frame in the warp thread rotation direction during operation, the bobbin carriers being mounted on the bobbin carrier support when the machine is at a standstill (Page 5, lines 69-72).  
While Woosnam essentially teaches the invention as detailed, including the bobbins being dimensioned so that the bearing force on the bobbin carrier support is without any binding action when a specified speed is exceeded (Page 5, lines 72-80), it fails to specifically state that the bearing force on the bobbin carrier support becomes zero.  It would have been obvious, however, to one of ordinary skill in the art before the effective filing date of the claimed invention that being without any binding action would effectively be considered zero.  By eliminating binding action, the bobbins would travel without friction, obviously being zero.
In regards to Claim 4, Woosnam teaches the bobbin carriers have a bobbin carrier shoe, on which a bobbin carrier drive engages, and a bobbin carrier body, which holds the weft thread bobbin (Figure 2 shows the bobbins on Details 26, which are on Detail 28, which operates via Detail 29, acting as a shoe, drive, and body).
In regards to Claim 6, Woosnam teaches the bobbin carrier has a tension measuring unit and a bobbin brake with a control unit for controlling weft thread tension (Page 5, lines 88-92; tension and brake, with the device acting as a control unit insomuch as if they were removed, the tension would not be controlled).
In regards to Claim 7, Woosnam teaches the warp thread frame has a tension measuring unit for measuring a warp thread tension of a warp thread and a bobbin brake for the warp thread bobbin assigned to the warp thread, with a control unit to regulate the warp thread tension (the tension and brake as detailed above, would measure tension insomuch as they detect its presence).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woosnam in view of Emmerich (20120006187).
While Woosnam essentially teaches the invention as detailed above, it fails to specifically teach a guide surface on the bobbin carriers as claimed.  Emmerich, however, teaches that it is well known to provide at the end closest to the machine axis a guide surface on the bobbin carriers which is oriented in centrifugal direction and which is mounted on a roller ring having guide rollers which are arranged on a roller carrier plate (Figure 1, Detail 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide such a guide surface, so as to allow for the feeding of the thread while reducing friction and potential damage.  The ordinarily skilled artisan would have appreciated the benefits afforded by such a guide surface and known to utilize it as taught.
In regards to Claim 3, Emmerich also teaches the guide rollers have a convex or concave outer contour (Figure 1 shows concave shape; Paragraphs 24, 25 discuss concave shape).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woosnam in view of Reinisch et al (20170298546).
While Woosnam essentially teaches the invention as detailed above, it fails to specifically teach providing a thread breakage detection unit in the control unit, as well as a power supply via sliding contact or electromagnetic induction, all of which Reinisch teaches (Abstract; Paragraph 34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thread breakage and power supply as taught, so as to ensure operation is halted to prevent unusable product, and supply power in a constant manner.  The ordinarily skilled artisan, presented with the teachings of Reinisch, would know to provide the components as detailed so as to improve the operation of the device.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Emmerich et al (6694855) Figure 1, Scherzinger (5787784) Figure 2, Hurst et al (5099744) Figure 3, Marogg (2672071) Figure 2, and Smith (2413930) Column 3, lines 16-37 teach elements of the invention as currently claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732